PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board affirming the referee’s decision that her psychiatric condition should not be considered in determining the extent of her disability from a compensable injury. On de novo review, we reverse and remand.
Dr. Holland examined claimant at SAIF’s request. He determined that she has psychogenic pain that is a complication or aggravation of a preexisting condition. In rating the severity of the stressors “judged to have been a significant contributor to the development or exacerbation of the current disorder,” Holland assigns the level of “moderate” to “vocational injury and sequella [sic].” We find that the evidence establishes that the compensable injury was a material contributing cause of the present psychological symptoms. Those symptoms should be considered in determining the extent of claimant’s disability. Barrett v. D & H Drywall, 300 Or 553, 715 P2d 90 (1986); Grace v. SAIF, 76 Or App 511, 709 P2d 1146 (1985).
Reversed and remanded for reconsideration of extent of disability, including disability attributable to psychogenic pain.